Citation Nr: 0012215	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left hand, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to 
March 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  


FINDING OF FACT

Residuals of a gunshot wound to the left hand are primarily 
manifested by pain on motion of the hand, which is worse with 
prolonged use; the disability is productive of moderately 
severe impairment.  


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for residuals of 
a gunshot wound to the left hand are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.73, Diagnostic 
Code 5308 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to an increased evaluation for residuals of a 
gunshot wound to the left hand is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran alleges 
that a service-connected disability has increased in 
severity, a claim for an increased disability evaluation is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed, and no further assistance to the 
veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).
Disability evaluations are determined by application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

The veteran is service connected for residuals of a gunshot 
wound to the left hand with involvement of Muscle Group VIII 
and has been assigned a 10 percent disability evaluation 
under 38 C.F.R. § 4.73, Diagnostic Code 5308, which pertains 
to damage to Muscle Group VIII.  Under Diagnostic Code 5308, 
moderate damage to the non-dominant hand warrants a 
10 percent evaluation; a 20 percent evaluation requires 
moderately severe damage or severe damage to the non-dominant 
hand.  38 C.F.R. § 4.73, Diagnostic Code 5308.

The Board takes note of the fact that certain portions of 
38 C.F.R. Part 4 pertaining to the rating criteria for muscle 
injuries were revised, effective July 3, 1997.  See 62 Fed. 
Reg. 30235 (June 3, 1997).  When a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
more favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  After reviewing the 
regulations in effect at the time of the veteran's claim and 
the changes effective July 3, 1997, the Board finds that the 
amendments did not substantively change the criteria 
pertinent to the veteran's disability, but rather added 
current medical terminology and unambiguous criteria.  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56 (1999).  

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries are classified as slight, 
moderate, moderately severe, or severe.  

A moderate disability of muscles is the result of a through-
and-through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; there is service 
department record or other evidence of in-service treatment 
for the wound, and a record of consistent complaint of one or 
more signs and symptoms of muscle disability, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscle; 
objective findings include entrance and (if present) exist 
scars, small or linear, indicating short track of missile 
through muscle tissues, some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56.

A moderately severe disability of muscles is the result of a 
through-and-through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; there is service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound, with a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined above, and, if present, evidence of 
inability to keep up with work requirements; objective 
findings include entrance and (if present) exit scars 
indicating the track of missile through one or more muscle 
groups, indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side, with tests of strength and 
endurance compared with the sound side demonstrating positive 
evidence of impairment.  38 C.F.R. § 4.56.  

Applicable regulations provide that disability of the 
musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology and evidence by the visible  behavior of the 
claimant undertaking the motion.  A part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

In the veteran's case, his service medical records disclose 
that in late September 1967 in Germany he sustained a gunshot 
wound to the left palm when a gun which he was showing to 
another service member went off.  X-rays of the left hand 
were negative.  The veteran was admitted to a service 
department hospital, where the wound was debrided, and he 
received antibiotics.  He was put on a temporary profile of:  
No handling of heavy materials, including weapons; no pull-
ups or push-ups; and no overhead work.  In mid-October 1967, 
the wound had healed, and he was discharged from an 
orthopedic clinic.

VA X-rays of the left hand in January 1971 showed no evidence 
of fracture.  

At a VA orthopedic-surgical examination in January 1971, the 
veteran stated that, at the time of the inservice gunshot 
injury, the bullet went into his left palm and out, and he 
pointed to the medial side just above the palm at the wrist 
area.  He complained that his left hand seemed weak at times, 
especially after lifting or working or having to grab things 
for any period of time; the hand would also swell up after 
prolonged use.  On examination there was a small scar about 
one inch distal to the wrist joint crease on the palmar 
surface of the left hand between the proximal heads of the 
3rd and 4th metacarpals.  The scar was about one-quarter inch 
in length, line-like in character, well-healed, and not 
elevated, depressed, adherent or tender.  There was no 
palpable or visible deformity of the left hand.  The veteran 
indicated that the exit scar had faded and was no longer 
noticeable.  There was no palpable deformity of any of the 
bones, no enlargement of the metacarpals, and there was no 
soft tissue swelling in any portion of hands; there was full 
motion of all fingers and of the left wrist in all normal 
directions.  No pain was complained of.  There was no 
neurological or blood vessel deficit.  The diagnosis was 
cicatrix of the left hand, history of gunshot wound.  

At a VA hand examination in June 1998, the veteran stated 
that, after the gunshot wound to his left hand in service, he 
was assigned to Vietnam, where he had occasional decreased 
strength in the left hand.  The veteran also indicated that 
after service he was unable to work at a tannery or a meat 
packing company because of problems with his left hand.  He 
had decreased grip strength and experienced swelling after 
prolonged use.  The veteran complained of aching and 
decreased strength of the left hand after repetitive use and 
of stiffness and numbness in cold weather.  He also 
complained of tingling and soreness with repetitive use.  

On examination there was a well-healed and faded 1-centimeter 
scar on the left palm and a very small faded and difficult-
to-see exit wound of the lateral aspect of the left hand 
distal to the wrist.  No significant atrophy or other 
abnormality was noted.  With flexion of the left wrist to 
35 degrees, the veteran complained of pain at a level of four 
on a pain scale of one to 10.  He was able to hyperextend the 
left hand to 45 degrees, but complained of a pulling 
sensation on the dorsal surface of his hand with that 
maneuver.  Strength of the left hand was 5/5 when compared to 
the right hand.  The veteran seemed to have hypersensitivity 
to light touch of the left hand, especially at the fifth 
finger, but that was demonstrated throughout the whole hand, 
especially on the palmar surface.  He did have decrease 
sensitivity to vibration at the fifth or little finger of the 
left hand.  X-rays of the left wrist found no fractures or 
abnormalities.  X-rays of the left hand showed minimal 
cortical irregularity along the medial aspect of the mid-
shaft of the left metacarpal bone.  The diagnoses were:  
Status post gunshot wound to the left hand, with residual 
well-healed nontender scar; mild degenerative disease of the 
left hand, with pain upon range of motion, especially 
repetitive movement; and mildly decreased sensation of the 
fifth/little finger of the left hand related to the gunshot 
wound.  

At a personal hearing in February 1999, the veteran testified 
that:  He was right-handed; he had not had a full-time job 
since the late 1970's due to a mental disability; he worked 
off and on repairing people's automobiles; pain in his left 
hand and loss of grip strength would not permit him to 
perform the duties of a general laborer on a full-time basis; 
the scar on his left hand was not painful; he had constant 
pain in his left hand, which became worse with use of the 
hand; sometimes, he was unable to finish working on a car, 
because of left hand pain; and he was not receiving medical 
treatment for his left hand.  

The Board finds to be credible the veteran's testimony that 
his left hand becomes painful after extended use.  Pain on 
range of motion of the left hand, especially with repetitive 
movements, was objectively confirmed at the VA examination in 
June 1998.  Therefore, the veteran's left hand is to be 
considered seriously disabled.  See 38 C.F.R. § 4.40.  The 
Board finds that the disability picture presented thus more 
nearly approximates the criteria for moderately severe 
impairment of the left hand, residual of the gunshot wound.  
Entitlement to an evaluation of 20 percent for residuals of a 
gunshot wound to the left hand is thus established, which is 
the maximum schedular rating for the non-dominant hand.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.73, Diagnostic 
Code 5308. 

The veteran's residuals of a gunshot wound of the left hand 
may also arguably be rated under Diagnostic Code 5003, 
degenerative arthritis, since there is X-ray evidence of 
arthritis of the mid-shaft of the left metacarpal.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Under the provisions 
of Diagnostic Code 5003, degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint or 
joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
However, the veteran is currently being compensated for 
limitation of function of the hand, to include loss of grip 
strength, under Diagnostic Code 5308.  Thus, a separate 
disability rating for limitation of motion of the fingers of 
the left hand is not appropriate under Diagnostic Code 5003, 
as this symptomatology is duplicative and overlapping as that 
considered under Diagnostic Code 5308.  Esteban v. Brown, 6 
Vet. App. 259; 38 C.F.R. §§ 4.14, 4.55.  

The Board notes that both limitation of motion and pain are 
necessarily regarded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Here, however, the relevant medical 
evidence does not show any appreciable limitation of motion 
of the fingers attributable to the old shell fragment wound, 
and ratings based on limitation of motion would not be more 
beneficial to the veteran in the absence of demonstrable 
pathology indicating much more limitation.  See 38 C.F.R. 
§ 4.71a, Codes 5216-5227.  That is, the evidence does not 
show additional pathology, weakness or painful motion beyond 
that already contemplated in the schedular criteria which 
would warrant a disability evaluation in excess of 20 
percent.  Id.  


ORDER

An evaluation of 20 percent is granted for residuals of a 
gunshot wound to the left hand, subject to governing 
regulations pertaining to payment of monetary awards.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




 

